             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

SUFFOLK ADMINISTRATIVE                         )
SERVICES, LLC, PROVIDENCE                      )
INSURANCE COMPANY, I.I.,                       )
PROVIDENCE INSURANCE                           )
PARTNERS, LLC, and ANJO, LLC,                  )
                                               )
         Plaintiffs,                           )
                                               )     Civil No.
UNITED STATES DEPARTMENT OF                    )     _________________
LABOR, EUGENE SCALIA,                          )
in his official capacity as Secretary of the   )
United States Department of Labor, and         )
UNITED STATES OF AMERICA,                      )
                                               )
         Defendants.                           )
                VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
TO THE HONORABLE COURT:
         COME NOW Plaintiffs, Suffolk Administrative Services, LLC (“SAS”), Providence

Insurance Company, I.I. (“PIC”), Providence Insurance Partners, LLC (“PIP”), and Anjo, LLC

(“Anjo”) and file this Verified Complaint for Declaratory and Injunctive Relief against Defendants

United States Department of Labor (“DOL”), Eugene Scalia, in his official capacity as Secretary

of the United States Department of Labor, and shows the Court as follows:

                                           INTRODUCTION
1.       Plaintiffs sought guidance from DOL to ensure that a proposed business structure to

provide a novel way for companies to provide access to health coverage to their personnel and

recruits complied with applicable law. Plaintiffs never approached this novel structure with a

“catch us if you can” philosophy. Rather, Plaintiffs literally “walked through the front door” of

DOL seeking its guidance and view on the applicable law before implementing it. Plaintiffs relied

in good faith on the unequivocal representations and guidance of DOL officials regarding the novel

concept. For this, DOL has been punishing Plaintiffs with a retaliatory “investigation.”


01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 2 of 27




2.       On November 8, 2018, LP Management Services, LLC (“LPMS”), filed a formal Advisory

Opinion Request (“2018 Request”) with the United States Department of Labor (“DOL”) seeking

guidance on whether a proposed health benefit plan (“Plan”) was a lawful single employer health

plan under the Employee Retirement Income Security Act (“ERISA”). A true and correct of the

2018 Request is attached hereto as Exhibit 1.

3.       The structure of the Plan was developed by Alexander Renfro (“Mr. Renfro”), the Chief

Legal Officer of PIP and an officer of Anjo, SAS and PIC. Mr. Renfro is a benefits attorney

licensed in the State of Tennessee. Mr. Renfro received a juris doctor from Southern Methodist

University Dedman School of Law, and a certificate in employee benefits, as well as an LLM in

taxation from Georgetown University Law Center.

4.       Mr. Renfro, as attorney for LPMS, was the principal author of the 2018 Request. The 2018

Request detailed the legal and factual basis for application of ERISA to the Plan building upon the

previously recognized concept under ERISA of “working owners.” Given the novel nature of the

structure applicable to limited partnerships, LPMS sought guidance from DOL with respect to four

issues, seeking confirmation from DOL that:

         a. A single-employer self-insured group health plan sponsored by a limited partnership is

              an “employee welfare benefit plan” within the meaning of ERISA § 3(1).

         b. A single-employer self-insured group health plan sponsored by a limited partner is a

              “group health plan” within the meaning of Part 7 of Subtitle B of Title I of ERISA

              (“Part 7”).

         c. The limited partners participating in the limited Partnership’s single-employer self-

              insured group health plan are “participants” within the meaning of ERISA Section 3(7).




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 3 of 27




         d. The single-employer self-insured group health plan sponsored by the limited

              partnership is governed by Title I of ERISA.

5.       On January 15, 2019, and on February 27, 2019, Mr. Renfro revised the 2018 Request

culminating in a final revised request (“Revised Request”) to include additional factors and legal

arguments for consideration by DOL. A true and correct copy of the Revised Request is attached

hereto as Exhibit 2.

6.       As noted in the Revised Request, LPMS sought to implement this Plan structure through

several limited partnerships for which LPMS would act as general partner (the “Partnership

Plans”).

7.       SAS is a Puerto Rican limited liability company with principal offices located in

Guaynabo, Puerto Rico, providing benefits consulting and vendor management company

providing compliance assistance to employers located in the United States mainland to implement,

administer, and maintain self-insured group health plans. In addition to traditional benefits

administration services, SAS provides other services including ERISA compliance advice,

Affordable Care Act compliance advice, advice on local or federal wage ordinance provisions, and

vendor management to employers with self-insured group health plans. SAS provides such benefits

consulting and vendor management services to employers implementing both traditional self-

insured group health plans and the novel Partnership Plan structure.

8.       PIC is Puerto Rican international insurance company with principal offices located in San

Juan, Puerto Rico, providing reinsurance for employers located in the United States mainland

implementing both traditional self-insured group health plans and the novel Partnership Plan

structure.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 4 of 27




9.       Anjo is a Tennessee limited liability company that does not provide any services of any

kind to any individual or entity relating to ERISA or group health plans, be they fully insured or

self-insured. Anjo does not participate in any ERISA plans of any nature nor does it act as a vendor

to any ERISA plan. Its only involvement in any of the issues relevant to this Complaint is its

connection to Mr. Renfro.

10.      PIP is a Tennessee limited liability company providing consultation and advice on

structuring reinsurance coverage for employers implementing both traditional self-insured group

health plans and the novel Partnership Plan structure.

11.      SAS, PIC, and PIP all expended resources, time, and expertise to develop products tailored

to assist employers seeking to implement the novel Partnership Plan structure.

12.      On February 21, 2019, several state Attorneys General sent DOL a letter encouraging them

to act on the Revised Request because the applicability of ERISA to the Plan heavily impacts the

economic and public health interests of the states (“AG Letter”). A true and correct copy of the

AG Letter is attached hereto as Exhibit 3.

13.      DOL has never provided any response to the AG Letter.

14.      For more than one year, DOL provided no formal response to the Revised Request, forcing

LPMS and Data Marketing Partnership LP (“DMP”), a limited partnership for which LPMS serves

as general partner, to file suit in the United States District Court for the Northern District of Texas,

Data Marketing Partnership, LP, and LP Management Services, LLC v. Department of Labor,

Civil Case 4:19–cv–00800–O (the “AO Case”).

15.      While DOL refused to make any formal response to the AO Request and AG Letter, and

in so doing violated the terms of its own published policies for AO review and response, DOL

simultaneously opened a retaliatory investigation against Anjo, targeting the Partnership Plans,




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 5 of 27




Plaintiffs, and several related organizations in a transparent effort to provide a post hoc explanation

for their lack of action on the Revised Request, and with the transparent aim to chill the speech

and association rights of Plaintiffs and those organizations in violation of the First and Fifth

Amendments to the United States Constitution (the “Anjo Investigation”).

16.      On January 24, 2020, six business days before its response was due in the AO Case, and

more than fourteen months after the Request had been duly and properly filed, DOL finally issued

an adverse action response (“Response”) to the AO Request. A true and correct copy of the AG

Letter is attached hereto as Exhibit 4.

17.      The six-page Response was arbitrary and capricious, containing almost no legal analysis

by DOL and, in direct violation of ERISA Procedure 76-1, was based on erroneous facts and

misstatements of the proposed business structure.

18.      Because the Response contained so many factual misstatements and so little legal analysis,

it appeared to be just another calculated effort by DOL to hamper implementation of the novel

structure at the expense of Plaintiffs’ constitutional rights and the rights of employers, limited

partners, and employees seeking the benefits of the Partnership Plans and similar plans providing

affordable access to health care.

19.      In light of the adverse Response, the AO Case continued.

20.      LPMS and DMP eventually received relief when the court granted its Motion for Summary

Judgment setting aside DOL’s Response (See, AO Case at Doc. 37).

21.      This lawsuit seeks relief from the ongoing retaliatory and unconstitutional acts of DOL

related to their purported Anjo Investigation.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 6 of 27




                                     JURISDICTION AND VENUE

22.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

(Federal Question) and 2201 (Declaratory Judgment Act), 29 U.S.C. § 1132(k), and 5 U.S.C. §

702 (Administrative Procedure Act).

23.      The United States has waived its sovereign immunity in this action pursuant to 5 U.S.C. §

702, 28 U.S.C. § 2201, and 29 U.S.C. § 1132(k).

24.      SAS is a Puerto Rican limited liability company with a principal place of business located

at Metro Office Park, 2 Calle 1, Suite 400, Guaynabo, PR 00968. SAS is subject to the jurisdiction

and venue of the Court.

25.      PIC is a Puerto Rican international insurer with a principal place of business located at 954

Ponce de Leon Avenue, Miramar Plaza, Suite 802, San Juan, PR 00907. PIC is subject to the

jurisdiction and venue of the Court.

26.      PIP is a Tennessee limited liability company with a principal place of business located at

3200 West End Ave, Suite 500, Nashville, TN 37203. PIP voluntarily submits itself to the

jurisdiction and venue of the Court.

27.      Anjo is a Tennessee limited liability company with its business office located at 5032 South

Bur Oak Place, Sioux Falls, SD 57108. Anjo voluntarily submits itself to the jurisdiction and venue

of the Court.

28.      Venue is proper in this district pursuant to the express provisions of ERISA, 29 U.S.C. §§

1132(k). Venue is also proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (e)(1).

Defendants are United States agencies or officers sued in their official capacities; Defendants

reside in this District; and a substantial part of the events giving rise to this action occurred in this

District.



01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 7 of 27




                                               PARTIES

29.      Plaintiffs are aggrieved by the unreasonable, retaliatory investigation into all businesses

engaged in providing services to the Partnership Plans. This investigation, and the vindictive

manner in which it has been carried out over the past 18 months, evinces a clear design to silence

Plaintiffs and otherwise inflict damage upon Plaintiffs by any and all means available to DOL.

Notably, and as further described herein, DOL is violating its own procedures for the conduct of

such investigations. Accordingly, Plaintiffs have standing to bring this action pursuant to 29 U.S.C.

§ 1132(k).

30.      Defendant DOL is an agency of the United States government and has responsibility for

implementing and enforcing portions of ERISA. It is an “agency” under 5 U.S.C. § 551(1).

31.      Defendant Eugene Scalia (“Secretary”) is the Secretary of Labor and is sued solely in his

official capacity.

32.      Defendant the United States of America is sued as permitted under 5 U.S.C. § 702.

                                                FACTS

33.      This case arises out of DOL’s blatant retaliation against the Plaintiffs for exercising their

constitutionally protected rights and, in doing so, relying on the unequivocal representations and

guidance of DOL officials regarding a business structure which provided the personnel and

prospective recruits of its client companies with a novel way to access private health coverage.

                                  PETITIONING THE GOVERNMENT

34.      In October, 2018 (the “October Meeting”), the Plaintiffs met with the United States DOL

in an effort to be transparent with the relevant regulatory agencies that would interact with the

Plan, its participants, and its sponsors.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 8 of 27




35.      In attendance at the October Meeting and representing the interests of the Plaintiffs was

Alex Renfro, among others.

36.      In attendance at the October Meeting and representing the interests of DOL was Preston

Rutledge, then Assistant Secretary of Labor for the Employee Benefits Security Administration

(EBSA), the division of DOL responsible for ERISA compliance and interpretations.

37.      By all accounts, the October Meeting was very successful. Plaintiffs’ representatives

explained the plan structure to DOL representatives and provided high level detail of the goals of

the plan and the business structure.

38.      At the October Meeting, Assistant Secretary Rutledge told representatives from Plaintiffs

that an Advisory Opinion Request was the best route to ensure approval of the Plan by DOL, which

Mr. Renfro promptly submitted.

39.      The parties parted ways with an explicit agreement to continue discussions so that DOL

could be comfortable approving the Plan as ERISA compliant.

40.      In the weeks and months that followed, occasional informal conversations continued

between representatives of Plaintiffs and representatives of DOL in anticipation that a more formal

meeting or exchange would soon follow.

41.      Assistant Secretary Rutledge verbally expressed to Christopher Condeluci, an advisor to

Plaintiff SAS, that he didn’t see why DOL needed to issue an Advisory Opinion, because ERISA

already allows partners to be treated as employees for purposes of plan eligibility.

42.      During this conversation, Assistant Secretary Rutledge told Mr. Condeluci that LPMS

should “just do it,” meaning implement the Plan.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 9 of 27




43.      As a result of this and other advice from DOL, the 2018 request was slightly revised and

resubmitted to DOL in early 2019, culminating in the final Revised Request submitted on or about

February 26, 2019.

44.      Simultaneously, and in reliance on Assistant Secretary Rutledge’s statements, LPMS began

accepting limited partners into DMP and formed the Plan for the same.

45.      At or around this time, seven sitting state Attorneys General sent a letter to then DOL

Secretary Acosta, stressing the urgency of the public health problem that the LPMS structure

addressed, and requesting expedited consideration of the Revised Request. DOL made no formal

response to any of these submissions.

46.      Instead, during a meeting on March 6, 2019, then DOL Chief of Staff Nicholas Geale told

a group of representatives from the Plaintiffs and interested states, including Mr. Renfro, Mr.

Condeluci, and Louisiana Attorney General, Jeff Landry (the lead signatory to the aforementioned

letter) that although the Partnership Plan structure was “ingenious” and that he “wished he’d

thought of it,” DOL could not respond to the Revised Request due to perceived conflict with

litigation around DOL’s new Association Health Plan (“AHP”) rule.

47.      At one point during the meeting, representatives from DOL became animated and said that

if the Plaintiffs’ group disagreed about DOL’s priorities, they should “take it up with the White

House,” which had instructed DOL not to approve the Revised Request.

48.      In a subsequent meeting between Mr. Condeluci and Mr. Geale at DOL, Mr. Geale

proposed that if LPMS would withdraw its AO request (and/or cease pressing for an answer to it),

Mr. Geale would “look [LPMS representatives] in the eye” and promise that DOL would not

investigate or otherwise interfere with any LPMS-managed partnership plans.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 10 of 27




49.       Representatives for Plaintiffs attempted to explain to Mr. Geale that even assuming DOL

refrained from investigating or hampering DMP, the fifty separate state insurance regulators could

pose significant and indefinite regulatory burdens on DMP through investigations and rulings of

their own. It simply was not practical or advisable to rely on handshake promises with the looming

threat of politically motivated investigations by individual states in the absence of an ERISA

ruling.

50.       Several staff members of DOL were present at this meeting, including, upon information

and belief, members of the enforcement division of DOL and Joseph Canary, who is the Director

of the Office of Regulations and Interpretations and the purported author of the adverse Response.

51.       It turns out Plaintiffs’ reticence to accept handshake deals with DOL was well-founded,

because once Plaintiffs declined DOL’s offer, DOL embarked on a fishing expedition through

what can only be described as a vindictive and retaliatory investigation.

52.       Plaintiffs believe the first subpoena related to the Anjo Investigation was issued by DOL

shortly after the earlier described meeting in which Joseph Canary was in attendance, thus

beginning the investigation into Anjo despite DOL having never posed a single written question

or other formal response to the Revised Request or the AG Letter. This lack of interaction on the

Revised Request is highly unusual for DOL’s advisory opinion process, as questions from DOL to

the requestor routinely occur following submission of an advisory opinion request.

53.       DOL issued subpoenas to almost every key entity doing business with Anjo, SAS, or PIP,

including some businesses that have nothing whatsoever to do with any partnership plans.

54.       The clear intent of the investigation and the subpoenas is to intimidate Plaintiffs and their

partners, and to stifle their speech and associational rights, while inflicting as much economic

damage on Plaintiffs as possible.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 11 of 27




55.      The maltreatment by DOL notwithstanding, Plaintiffs have complied with all requests, and

encouraged their partners to do the same.

56.      But such compliance comes at a price, having collectively cost hundreds of thousands of

dollars and immeasurable time and energy to date (precious time diverted from serving clients and

improving all aspects of Plaintiffs’ businesses and those of Plaintiffs’ clients, including data

collection and marketing).

57.      Defendants’ actions have also prevented Plaintiffs from growing their business, because

they have naturally been obliged to disclose the investigation to all potential new distribution

sources, who have all understandably said, “Call us when it’s over.” Additionally, current vendors

and distribution partners of Plaintiffs have either reduced or terminated relations with Plaintiffs as

a result of receiving subpoenas in the Anjo Investigation.

58.      Immediately before the initiation of the investigation of Anjo and since that time, DOL

rapidly changed course in its dealings with the Plaintiffs regarding the propriety of the Partnership

Plans as well.

59.      As the investigation got under way, a long-scheduled June 2019 meeting between LPMS,

Plaintiffs’ representatives, and DOL was abruptly pushed back to July.

60.      When the scheduled meeting finally occurred, it lasted only ten minutes and the

representatives from DOL demonstrated little interest in continuing discussions with LPMS,

Plaintiffs’ representatives about the Partnership Plans, or the Revised Request.

61.      During this time-period, DOL subpoenaed more than ten entities related to LPMS and

Plaintiffs as part of the Anjo Investigation. True and correct copies of these subpoenas are attached

hereto as Exhibit 5.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 12 of 27




62.      The subpoenas from DOL are ostensibly issued pursuant to 29 U.S.C. § 1134(a)(1), which

grants EBSA the authority to determine whether someone is violating or about to violate ERISA.

63.      Nevertheless, this explanation is especially curious since these subpoenas were issued

within weeks of the adverse Response issued by DOL that explicitly presumed the Partnership

Plans are not covered by ERISA. Despite this Response, DOL continued to pursue its amorphous,

ill-defined, and indefinite “investigation” into Anjo.

64.      The Response, in fact, expressly states, “it is the Department’s view that the proposed

[Partnership Plan] health benefit programs would not be single-employer group health plans or

ERISA plans at all.” [Emphasis Added].

65.      In the AO Case, the District Court rejected DOL’s view.

66.      DOL is attempting to have it both ways. On the one hand, they state that the Partnership

Plans covered by the Revised Request are not subject to ERISA, and yet they are investigating

Anjo and others under their authority to ensure compliance with ERISA. Now that the District

Court in the AO Case has resoundingly rejected this misguided view of DOL, it has failed to

abandon (or even curtail) its retaliatory investigation of Anjo. This is emblematic of the abusive,

duplicitous, and unconstitutional conduct DOL has subjected Plaintiffs to for well over a year.

67.          Plaintiffs welcomed DOL oversight from the beginning – literally walking in its front door

to seek guidance on the novel Partnership Plans before implementing them. However, DOL

oversight must still comply with the United States Constitution and ERISA. DOL oversight does

not extend to baseless, retaliatory fishing expeditions.

68.      DOL issued the subpoenas to stifle the ability of Plaintiffs to continue their services with

respect to the Partnership Plans, to hinder or altogether block the right of the partners to join

together and freely associate with one another, to hinder or altogether block the right of Plaintiffs’




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 13 of 27




customers to join together and freely associate with one another and/or with Plaintiffs, and in

response to LPMS’ petition to the government through the 2018 Request and Revised Request.

69.      Having been thwarted by the District Court’s ruling in the AO Case, DOL is using its

abusive investigatory tactics to achieve its desired end by other, unlawful means.

70.      DOL’s efforts have been highly successful. Indeed, the effect of this retaliatory

investigation and the associated subpoenas has been to thwart the ability of Plaintiffs to refine and

implement the Partnership Plan, as well as conduct their ordinary course of business with respect

to more traditional group health plans.

71.      The very existence of the seemingly interminable investigation has understandably both

frightened potential Partnership Plan vendors and dissuaded them from providing services to the

Partnership Plans.

72.      The very existence of the seemingly interminable investigation has understandably both

frightened potential Partnership Plan vendors and dissuaded them from providing services to the

Partnership Plans and frightened potential vendors and partners from conducting business with

Plaintiffs both generally and with respect to Partnership Plans. Additionally, existing vendors of

Plaintiffs have reduced or terminated relations with Plaintiffs as a result of the retaliatory Anjo

Investigation.

73.      Such an outcome threatens the viability and longevity of the Partnership Plans and the

limited partnerships sponsoring them, because the success of such limited partnerships depends on

attracting many partners, as well as Plaintiffs’ viability as going concerns, since their ability to

conduct business at all has been stymied by the loss of goodwill and reputation among existing

and potential partners while the cost of complying and attempting to respond in good faith to the

retaliatory Anjo Investigation continues.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 14 of 27




74.      The retaliatory investigation has inhibited the ability of Plaintiffs, the clients they service,

their clients’ plan participants, potential plan participants, and Plaintiffs’ customers and business

partners to associate with one another on the basis of their political and protected viewpoints.

75.      This abuse must stop.

                         DOL CONTINUES TO DISREGARD ITS OWN RULES

76.      On May 19, 2020, the President signed Executive Order 13924, Executive Order on

Regulatory Relief to Support Economic Recovery (“EO”).

77.      Because the President is the head of the Executive Branch, the executive agency leaders,

including the Secretary of the Department of Labor, are bound by the terms of the EO.

78.      Understanding this, Paul J. Ray, Administrator for the Office of Information and

Regulatory Affairs, instituted a Memo implementing Section 6 of the EO, at the direction of the

Director of the Office of Management and Budget, Russel T. Vaught (“Memo”). A true and correct

copy of the Memo is attached hereto as Exhibit 6.

79.      Section 6 of the EO directs heads of all agencies to “consider principles of fairness in

administrative enforcement and adjudication.” To effect this policy, the Office of Information and

Regulatory Affairs suggested implementation of a number of practices and procedures, many of

which DOL violate by continuing their retaliatory investigation into Plaintiffs.

80.      For example, the Memo reiterates many of the directives contained in the EO, stating,

“[a]dministrative enforcement should be prompt and fair.”

81.      It further instructs agencies that, “[a]dministrative enforcement should be free of improper

Government coercion.” Importantly, it emphasizes, “[r]etaliatory or punitive motives, or the

desire to compel capitulation, should not form the basis for an agency’s selection of targets or

investigations ...” (emphasis added).



01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 15 of 27




82.      Defendants do not comply with these basic tenants of due process, fairness, and justice

highlighted by the Memo and commanded by the EO.

83.      Moreover, the Memo suggests certain practices for the conduct of otherwise appropriate

investigations. Specifically, the Memo instructs agencies to “ensure that members of the regulated

public are not required to prove a negative to prevent liability,” and to “consider applying the rule

of lenity in administrative investigations…”

84.      The Memo further instructs that “regulations should require investigating staff to either

recommend or bring an enforcement action, or instead cease the investigation…”

85.      Finally, the Memo provides that “[a]dministrative adjudicators should operate

independently of enforcement staff on matters within their areas of adjudication.”

86.      The content of this Memo and the EO that inspired its creation, coupled with the

aforementioned facts, show not only that the Defendants’ investigation is nothing more than a

thinly veiled attempt to silence the speech and association rights of Plaintiffs, but also a blatant

violation of the direction of the President expressed in the EO.

87.      Beyond the terms of the EO and the implementing Memo, DOL also failed to follow its

own procedures, specifically ERISA Procedure 76-1.

88.      After submission of the Revised Request, DOL never requested any follow up information

from LPMS and it never contacted any representative of LPMS to confirm its understanding of the

facts presented in the Revised Request. This failure led to DOL’s flawed understanding of the

relevant facts.

89.      Crucially, DOL applied little, if any, of the relevant law discussed in the Revised Request

to the facts presented. The failure led to DOL’s legally defective Response and, ultimately, the

District Court’s rejection of DOL’s position.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 16 of 27




90.      Further, DOL relied on speculative facts even though ERISA Procedure 76-1 bars such

reliance. Specifically, Section 10 of Procedure 76-1 states “The opinion assumes that all material

facts and representations set forth in the request are accurate, and applies only to the situation

described therein.”

91.      In the Response, however, DOL did not accept as true even the most basic facts presented

in the Revised Request.

92.      For these violations of ERISA Procedure 76-1, among other reasons, the District Court in

the AO Case found DOL’s conduct relative to the Response to be arbitrary and capricious.

93.      Rather than seek clarification, submit follow up questions to the Revised Request, or follow

its own ERISA Procedure 76-1, DOL initiated the retaliatory Anjo Investigation, which is not a

permitted form of follow-up listed in the Procedure.

94.      This Court should not permit DOL to run roughshod over its own policies and over

Constitutional restraints that exist to safeguard American citizens from the considerable power of

the administrative state.


       DOL REFUSES TO PROVIDE PLAINTIFFS INFORMATION ON SCOPE AND PURPOSE OF
                                  INVESTIGATION

95.      On November 6, 2020, counsel for Plaintiffs sent a letter to all known DOL officials

involved in the investigation in an effort to seek clarity on the purpose, scope, and need for the

Anjo Investigation.

96.      As noted in the November 6, 2020, letter, Plaintiffs have all cooperated with DOL in the

Anjo Investigation at great cost in legal fees and lost productivity. Plaintiffs noted that each is a

small business with limited personnel resources available to respond to the subpoenas. Despite

these limited resources, Plaintiffs and associated entities implementing the Partnership Plans have




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 17 of 27




produced nearly 20,000 documents comprising over 200,000 pages in response to the various DOL

subpoenas issued in furtherance of the Anjo Investigation.

97.      Having expended considerable resources in legal fees and lost productivity cooperating

with DOL, Plaintiffs requested that DOL provide responses to reasonable requests for clarifying

information on the Anjo Investigation, posing the following questions:

                 1. Based on the information provided to date in the Anjo
                 Investigation, have any of our clients violated or, in your informed
                 opinion, are they about to violate any provision of Title I of ERISA
                 or any regulation or order thereunder?
                    a. If so, which clients?
                    b. If so, which specific provision of Title I of ERISA or any
                    regulation or order thereunder are they suspected of violating
                    or being “about to violate”?
                 2. Given that the Anjo Investigation has now continued for over
                 fifteen months, what is the period within which DOL intends to
                 either recommend or bring an enforcement action for any such
                 alleged violation?
                    a. If DOL cannot provide this period, why not?
                    b. If DOL can provide this period, when will it provide this
                    information to our clients?
98.      Regardless of whether DOL desired to respond to the above reasonable requests, Plaintiffs

sought a path to reach a resolution to the Anjo Investigation without needing to resort to litigation.

Specifically, Plaintiffs offered to engage in a constructive dialogue with DOL around the following

suggestions:

                  •      The scope and concerns of the Anjo Investigation will be
                 explicitly defined by DOL.
                 •       The Anjo Investigation will hereafter be limited to SAS, PIP,
                 PIC, other vendors to the Partnership Plans, and entities sponsoring
                 the Partnership Plans, and all other entities will receive formal
                 notice that they are not targets of the Anjo Investigation.
                 •       A target date for formal conclusion of the Anjo Investigation
                 will be established and agreed to by the Parties.


01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 18 of 27




                 •       Our clients will voluntarily provide annual reporting on the
                 claims history and average claims trust account balances for any
                 Partnership Plans to DOL every March, beginning March 2021, for
                 3 years.
                 •       If any of the Partnership Plans modify their plan documents,
                 trust documents, or summaries of benefits and coverage, and SAS,
                 PIP, or PIC are still servicing said organization(s), then copies of
                 these modifications will be provided to DOL within thirty (30) days
                 of their effective date.
                 •      Mr. Renfro will sit down with EBSA and DOL Solicitor’s
                 Office at their convenience to describe the model of the Partnership
                 Plans and application of applicable ERISA treatment, including any
                 consumer protection enhancements implemented by the LPs at the
                 recommendation of SAS, PIP, and PIC.
99.      As with all of Plaintiffs prior interactions with DOL, the November 6 letter was delivered

in good faith seeking to develop a working framework between Plaintiffs and DOL within which

DOL could be fully satisfied that the implementation of the Partnership Plans complies with

ERISA and allow Plaintiffs to continue their business within the requirements of ERISA.

100.     Rather than accept the good faith offer to engage in constructive dialogue on how best to

ensure ERISA compliance, satisfy DOL’s concerns (assuming there were any legitimate concerns

at the onset of the Anjo Investigation) that led to the amorphous and undefined Anjo Investigation,

and create a structure for future interactions ensuring Plaintiffs’ ERISA compliance, DOL rejected

out of hand Plaintiffs’ overtures.

101.     On December 14, 2020, Katrina Liu, Trial Attorney, Office of the Solicitor of DOL (also

an attorney representing DOL in the AO Case), responded on behalf of DOL with a letter

essentially noting DOL’s “ample authority to conduct its investigation in order to determine

whether ERISA violations have or are about to occur.” In short, DOL was “not in a position to

provide the specific information you seek regarding the timing and scope” of the Anjo

Investigation.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 19 of 27




102.     If there is or ever was a legitimate basis for the Anjo Investigation, DOL refuses to state

what it is.

103.     On December 30, 2020, Plaintiffs responded to Attorney Liu with citations to authority

showing that, while broad, DOL’s investigatory authority is not as limitless as portrayed in her

letter of December 14. Plaintiffs closed their reply letter with yet another request that DOL

reconsider its inexplicable approach to the Anjo Investigation. Plaintiffs noted “In the midst of the

harsh economic impacts of this pandemic on all small businesses in America, I would hope DOL

would reconsider the position taken in your letter.” Despite the obvious damage that the DOL is

causing, DOL has not reconsidered its position.

104.     True and correct copies of the November 6, December 14, and December 30 letters are

attached hereto as Exhibit 7.


                                         CAUSES OF ACTION

                                            COUNT I
                              (VIOLATIONS OF THE FIRST AMENDMENT)

105.     The preceding allegations are all incorporated by reference herein as if fully set out.

106.     The First Amendment protects private speech from government interference or restriction

when the specific motivating ideology, opinion, or perspective of the speaker is the rationale for the

restriction.

107.     Plaintiffs’ speech, via its submission of the 2018 Request and Revised Request, is entitled to

First Amendment protection.

108.     Defendants unlawfully deprived Plaintiffs of their First Amendment rights in connection with

and arising from their Advisory Opinion Requests by launching a retaliatory investigation into an

entity, Anjo, for the sole purpose of harassing Plaintiffs and the entities that were subpoenaed due to

their partnership or other relationship with the Partnership Plans; issuing unconstitutional and overly


01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 20 of 27




intrusive requests for information via the subpoena process; delaying the processing of LPMS’s

Advisory Opinion Request on the basis of DMP’s viewpoints and in violation of ERISA Procedure

76-1, the EO and 29 U.S.C. § 1134(b); seeking to undermine the duly issued order of a Federal Court

determining that the Partnership Plans are explicitly legal constructs under ERISA, and failing to

prevent such conduct by DOL employees and agents under their direct supervision and control while

they were fully aware of such unconstitutional misconduct.

109.     In targeting Plaintiffs’ business associates and partners for additional and illegitimate scrutiny,

Defendants engaged in impermissible viewpoint-based discrimination in violation of established First

Amendment principles, while acting under color of federal authority in their respective official DOL

positions.

110.     Defendants’ conduct directly infringed upon Plaintiffs’ speech by inhibiting their ability to

engage in effective advocacy and other expressive activities.

111.     Defendants’ conduct constitutes retaliation against Plaintiffs on the basis of the actual or

perceived viewpoint of their protected speech.

112.     Defendants knew, or reasonably should have known, that their conduct would violate

Plaintiffs’ federal constitutional rights.

113.     Plaintiffs have no other adequate monetary remedy in court for Defendants’ violations of their

constitutional rights as complained of herein.

114.     Absent congressional direction otherwise, courts may grant injunctive relief against

prospective harms.


                                                COUNT II
                (VIOLATIONS OF THE FIRST AMENDMENT – FREEDOM OF ASSOCIATION)

115.     The preceding allegations are all incorporated by reference herein as if fully set out.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 21 of 27




116.      The First Amendment to the United States Constitution protects Plaintiffs’ right to freely

associate with others of their choosing for the purposes of engaging in protected speech.

117.      Plaintiffs and their partners and business affiliates are entitled under the First Amendment to

freely associate with one another.

118.      Defendants unlawfully deprived Plaintiffs of their First Amendment rights in connection with

and arising from their AO Request by launching a retaliatory investigation into an entity, Anjo, as a

pretext to issue overly broad, intrusive subpoenas to Plaintiffs and any other vendor providing services

to Partnership Plans, for the sole purpose of harassing Plaintiffs and the entities that were subpoenaed

due to their servicing or other relationship with limited partnerships sponsoring Partnership Plans;

issuing unconstitutional and overly intrusive requests for information via the subpoena process;

delaying the processing of LPMS’s Advisory Opinion Request on the basis of DMP’s viewpoints and

in violation of ERISA Procedure 76-1, the EO and 29 U.S.C. § 1134(b); seeking to undermine the duly

issued order of a Federal Court determining that the Partnership Plans are explicitly legal constructs

under ERISA, and failing to prevent such conduct by DOL employees and agents under their direct

supervision and control while they were fully aware of such unconstitutional misconduct.

119.      Defendants, while acting under color of federal authority, infringed upon Plaintiffs’ ability to

freely associate for protected speech purposes with others of their choosing – including potential future

limited partners, Partnership Plan participants, and Partnership Plan vendors.

120.      Defendants knew, or reasonably should have known, that targeting Plaintiffs and their partners

and affiliates for additional and illegitimate scrutiny would violate Plaintiffs’ federal constitutional

rights.

121.      Plaintiffs have no other adequate monetary remedy in court for Defendants’ violations of their

constitutional rights as complained of herein.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 22 of 27




122.     Absent congressional direction otherwise, courts may grant injunctive relief against

prospective harms.


                                    COUNT III
    (VIOLATIONS OF THE FIFTH AMENDMENT – EQUAL PROTECTION UNDER THE DUE PROCESS
                                      CLAUSE)

123.     The preceding allegations are all incorporated by reference herein as if fully set out.

124.     The Fifth Amendment to the United States Constitution protects persons against the

deprivation of life, liberty, or property without due process of the law and forbids the federal

government from denying the equal protection of the laws.

125.     The Fifth Amendment to the United States Constitution guarantees persons the right to be free

from illegal discrimination and selective viewpoint-based scrutiny and enforcement.

126.     Defendants unlawfully deprived Plaintiffs of their First Amendment rights in connection with

and arising from their Advisory Opinion Requests by launching an investigation into an entity, Anjo,

for the sole purpose of harassing Plaintiffs and the entities that were subpoenaed due to their

relationship as sponsors of Partnership Plans or vendors to Partnership Plans; issuing unconstitutional

and overly intrusive requests for information via the subpoena process; delaying the processing of

LPMS’s Advisory Opinion Request on the basis of DMP’s viewpoints and in violation of ERISA

Procedure 76-1, the EO and 29 U.S.C. § 1134(b); seeking to undermine the duly issued order of a

Federal Court determining that the Partnership Plans are explicitly legal constructs under ERISA, and

failing to prevent such conduct by DOL employees and agents under their direct supervision and

control while they were fully aware of such unconstitutional misconduct.

127.     Defendants, while acting under color of federal authority, caused Plaintiffs to be treated

differently than other similarly situated organizations filing AO Requests.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 23 of 27




128.     The disparate treatment of Plaintiffs based on their viewpoints was a result of a discriminatory

purpose on the part of Defendants.

129.     Defendants’ disparate treatment of Plaintiffs based on their viewpoints is not rationally related

to any legitimate governmental interest.

130.     Defendants knew, or reasonably should have known, that their conduct would violate

Plaintiffs’ federal constitutional rights.

131.     Plaintiffs have no other adequate monetary remedy in a court for Defendants’ violations of

their constitutional rights as complained of herein.

132.     Absent congressional direction otherwise, courts may grant injunctive relief against

prospective harms.


                                        COUNT IV
                 (VIOLATIONS OF THE ADMINISTRATIVE PROCEDURE ACT (“APA”))

133.     The preceding allegations are all incorporated by reference herein as if fully set out.

134.     The APA provides a cause of action for persons suffering a legal wrong from – or adversely or

aggrieved by – actions or inactions of an agency of the United States or officers thereof acting in an

official capacity. 5 U.S.C. § 702

135.     The APA requires the federal courts to: (1) compel agency action unlawfully withheld or

unreasonably delayed and (2) hold unlawful and set aside agency action, findings, and conclusions

found to be contrary to any constitutional right, power, privilege, or immunity. 5 U.S.C. § 706.

136.     The United States has waived its sovereign immunity pursuant to 5 U.S.C. § 702 in actions

seeking relief other than money damages and stating a claim that an agency of the United States and/or

officers thereof acted or failed to act in an official capacity.

137.     DOL is an agency of the United States of America for purposes of the APA.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 24 of 27




138.     Defendants’ unlawful and viewpoint-based discriminatory investigation into Plaintiffs’

partners and affiliates and unconstitutional and intrusive requests for information unreasonably delayed

DOL’s final determinations of Plaintiffs’ Revised Request.

139.     Defendants’ perfunctory Response and simultaneous retaliatory investigation described herein

– based solely on Plaintiffs’ viewpoints – violates the United States Constitution, ERISA Procedure

76-1, 29 U.S.C. § 1134(b), and the continuing the investigation constitutes final agency actions having

the force and effect of law that are contrary to Plaintiffs’ federal constitutional rights to freedom of

speech and freedom of association under the First Amendment and the equal protection of the laws

under the Fifth Amendment.

140.     Defendants’ demand that Plaintiffs, partnerships implementing the Partnership Plans, and

business associates supporting the Partnership Plans respond to irrelevant, unlawful, unconstitutional,

and overly intrusive requests for information issued by subpoena described herein is plainly contrary

to the intent of Congress as expressed in ERISA and therefore, such action is not committed to agency

discretion by law. 5 U.S.C. §701(a)(2).


                                               COUNT V
                                         (VIOLATIONS OF ERISA)

141.     The preceding allegations are all incorporated by reference herein as if fully set out.

142.     DOL’s ongoing and interminable investigation is marked by repeated and intrusive subpoenas

either to Plaintiffs, plan members, plan supporters, plan providers, plan vendors, or affiliates thereof.

143.     DOL’s seemingly disparate issuance of subpoenas are, in reality, all targeting the same

Partnership Plans and the entities which facilitated the Revised Request on their behalf.

144.     Many of the targets of the subpoenas are associated with or vendors to the Partnership Plans

either by facilitating its existence or participating its benefits.




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 25 of 27




145.     DOL has not provided any reasonable cause for its repetitive and abusive subpoenas issued the

Anjo Investigation.

146.     Indeed, the only explanation proffered by DOL is that it issuing the subpoenas pursuant to its

authority to determine whether someone is violating or is about to violate ERISA.

147.     But this authority does not provide rights to issue subpoenas as retaliation for invoking ERISA

Procedure 76-1.

148.     An order from this Court preliminarily and permanently enjoining the Defendants’ unlawful

conduct is the only adequate remedy available at law.

                                         PRAYER FOR RELIEF

       WHEREFORE Plaintiffs demand judgment against Defendants and in favor of Plaintiffs as
follows:
A.       That this Court declare that the conduct of the Defendants, while acting under color of

federal authority, violated the constitutional rights of Plaintiffs;

B.       That this Court declare the conduct of the agency Defendants violated the Administrative

Procedure Act;

C.       That this Court declare the conduct of the agency Defendants violated the Employee

Retirement Income Security Act;

D.       That this Court issue a permanent injunction prohibiting all Defendants, and all those in

active concert with them, from unlawfully targeting the Plaintiffs through its retaliatory

investigation, immediately cease issuing new subpoenas related to the investigation to Plaintiffs,

any affiliates, or potential partners or participants involved in the Partnership Plans; and an order

quashing any active or pending subpoenas issued by Defendants to the Plaintiffs, its affiliates, or

others related to the Anjo Investigation;




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 26 of 27




E.       Alternatively to the preceding prayer for relief, that this Court issue a permanent injunction

prohibiting all Defendants, and all those in active concert with them, from unlawfully targeting the

Plaintiffs through its retaliatory Anjo Investigation, immediately cease issuing new subpoenas

related to the investigation to Plaintiffs, any affiliates, or potential partners or participants involved

in the Partnership Plans unless and until Defendants (i) define in writing the scope and concerns

of the Anjo Investigation, and (ii) either recommend or bring an enforcement action for any alleged

ERISA violation by Plaintiffs; and an order quashing or suspending enforcement of any active or

pending subpoenas issued by Defendants to the Plaintiffs, its affiliates, or others related to the

Anjo Investigation unless and until Defendants (i) define in writing the scope and concerns of the

Anjo Investigation, and (ii) either recommend or bring an enforcement action for any alleged

ERISA violation by Plaintiffs;

F.       Award Plaintiffs their reasonable attorneys’ fees, costs, and expenses associated with this

action pursuant to 29 U.S.C. § 1132(g)(1) and 28 U.S.C. § 2412; and

G.       Award Plaintiffs such other and further relief as this Court deems necessary and proper.

                                              JURY DEMAND

         Plaintiffs demand trial by jury on all claims and issues so triable.

DATED: January 19, 2021

                                                  O’NEILL & BORGES LLC
                                                  250 Muñoz Rivera Avenue, Suite 800
                                                  San Juan, PR 00918-1813
                                                  Tel: (787) 764-8181
                                                  Fax: (787) 753-8944

                                                  s/Antonio L. Roig-Lorenzo
                                                  Antonio L. Roig-Lorenzo
                                                  USDC No. 207712
                                                  E-mail: antonio.roig@oneillborges.com




01939763-1
             Case 3:21-cv-01031-DRD Document 1 Filed 01/19/21 Page 27 of 27




                                         s/Ana Margarita Rodríguez Rivera
                                         Ana Margarita Rodríguez Rivera
                                         USDC No. 227503
                                         E-mail: ana.rodriguez@oneillborges.com

                                         s/Daniel J. Perez-Refojos
                                         Daniel J. Perez-Refojos
                                         USDC No. 303909
                                         E-mail: daniel.perez@oneillborges.com

                                         TAYLOR ENGLISH DUMA LLP
                                         1600 Parkwood Circle, Suite 200
                                         Atlanta, Georgia 30339
                                         Telephone: (770) 434-6868
                                         Fascimile: (770) 434-7376

                                         /s/Jonathan D. Crumly
                                         Jonathan Crumly (Pro Hac Vice Pending)
                                         Georgia Bar No. 199466
                                         Email: jcrumly@taylorenglish.com

                                         /s/Allen W. Nelson
                                         Allen W. Nelson (Pro Hac Vice Pending)
                                         Georgia Bar No. 537680
                                         Email: anelson@taylorenglish.com

                                         /s/Ann R. Schildhammer
                                         Ann R. Schildhammer (Pro Hac Vice Pending)
                                         Georgia Bar No. 600290
                                         Email: aschildhammer@taylorenglish.com

                                         /s/Bryan Jacoutot
                                         Bryan Jacoutot (Pro Hac Vice Pending)
                                         Georgia Bar No. 668272
                                         Email: bjacoutot@taylorenglish.com

                                         Counsel for Plaintiffs




01939763-1
